DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 06/24/2022. Claims 1-11 are pending and examined below. Claims 12-18 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 12/31/2019, 02/22/2021, 04/09/2021, and 03/25/2022 have been considered by the examiner. Initialed copies are attached.

Election/Restrictions
4.	Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.

Suggested Claim Language
5.         It is suggested that the “wherein” clause in the last two lines of claim 1 be amended to read: “wherein each layer of the structure further comprises oxygen atoms bonded with boron atoms to form boron-oxygen functional groups.” This is supported by the originally field specification on pg. 6, lines 3-5 and pg. 9, lines 24-26. As currently written, it is not readily apparent that “oxygen atoms bonded to boron atoms” is not a separate feature, but a definition of the functional groups. Correction is requested.


Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 2015-0112225 A), in view of Shirahige et al. (US 2006/0019162 A1). The text citations below to Chang are to a PDF of its English machine translation accessed online from Espacenet.
	As to independent claim 1, Chang teaches a hydrogen storage product (see para. 0066, 0093-0094) comprising: a single or multiple layered structure comprising graphene oxide functionalized with boron species (see para. 0026-0030, 0063-0064), wherein each layer of the structure further comprises boron-oxygen functional groups of oxygen atoms bonded to boron atoms (see para. 0030, 0067: organic boronic acid forms a stable bond with a functional group (hydroxy, epoxy, etc.) of graphene oxide).
Chang fails to explicitly disclose [1] reduced graphene oxide and [2] that the layered structure is also decorated with alkali or alkaline earth metal.
As to difference [1], Shirahige, in analogous art of hydrogen storage materials, teaches reducing an organic graphite-intercalation compound to remove at least a portion of the inserted organic compound from the organic-graphite intercalation compound and produce a carbon material having an interlayer space (see para. 0009, 0018), for example a reduction of graphite oxide by heating the intercalation compound in a reducing gas atmosphere (see para. 0025-0026, 0047-0055, 0077-0079).
As to difference [2], Shirahige also teaches that hydrogen storage ability of the interlayer space can be improved when a metal is precipitated in the interlayer space, for example Li, K, Cs, and/or B (see para. 0019 & claim 5) and graphite intercalation compounds intercalated with an alkali metal or an alkali earth metal such as Li, K, Na, Rb, Cs, Ba, Sr and Ca (see para. 0021).
Therefore, in view of the teaching of Shirahige, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hydrogen storage product taught by Chang by incorporating a reducing treatment of graphene oxide and decorating/intercalating with alkali or alkaline earth metals as taught by Shirahige to arrive at the claimed invention because Chang suggests that various functional groups not present in graphene oxide can be additionally introduced by the use of a ligand, e.g. an organometallic compound, and that it is preferable to include two or more functional groups (see Chang para. 0025, 0028-0033). Shirahige clearly teaches metals and functional groups formed in the interlayer space of the carbon material to improve hydrogen storage ability (see Shirahige para. 0019-0022). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed reducing treatment of the graphene oxide and including alkali/alkaline earth metals in the hydrogen storage product with a reasonable expectation of success for providing a graphite-base hydrogen storage material having a higher storage capacity at room temperatures than conventional porous materials by effectively utilizing interlayer spaces of graphite for storage of hydrogen (see Shirahige para. 0007-0010), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2-3, Chang and Shirahige teach the hydrogen storage product of claim 1, wherein each layer of the structure comprises a hexagonal lattice of carbon atoms functionalized with boron atoms (see Chang para. 0028-0030, 0034-0039: boronic acid group can form a stable cyclic ester with two adjacent hydroxyl groups of graphene oxide, i.e. as a material for surface modification of graphene oxide; see Shirahige para. 0008: hexagonal carbon layers of graphite); claim 2, wherein the alkali or alkaline earth metal is located at binding positions adjacent the boron atoms, or adjacent hollows of the hexagonal lattice, or adjacent carbon-carbon bonds, or adjacent the boron-oxygen functional groups (see Chang para. 0028-0030).
	As to claim 4, Chang and Shirahige teach the hydrogen storage product of claim 1, wherein the alkali or alkaline earth metal is selected from a group consisting of Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr and Ba (see Shirahige para. 0019-0021).
As to claims 5-6, Chang and Shirahige teach the hydrogen storage product of claim 1, wherein the structure comprises defects with pores large enough for hydrogen molecules to pass through and access adsorption sites on the structure (see Chang para. 0026 & 0093: carbons are defective on the sheet of graphene oxide to form pores; see Shirahige para. 0014: major elements influencing absorption energy for occluding molecules between hexagonal carbon layers); claim 5, wherein the pores have an average diameter of 5 nm to 20 nm (see Shirahige para. 0011 & 0076).
As to claim 7, Chang and Shirahige teach the hydrogen storage product of claim 1, wherein the structure comprises between one and ten layers (see Chang para. 0027: multi-layer structure). 
As to claim 8, Chang and Shirahige teach the hydrogen storage product of claim 7, but fail to explicitly disclose that the distance between layers is between 0.33 nm and 1.0 nm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See Shirahige para. 0014: interlayer distance of 60 Å (converts to 6 nm) or less and Chang para. 0012-0013, 0093: the interlayer distance can be adjusted by selecting the interlayer material. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05. 
As to claims 9-11, Chang and Shirahige teach the hydrogen storage product of claim 1, but fail to explicitly disclose the atomic concentration of the boron, alkali or alkaline earth metal, and oxygen recited in claims 9-11. However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the atomic concentration of boron, metal and oxygen in the hydrogen storage product based on routine experimentation and the disclosures of Chang of Shirahige.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.

	
Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 8, 2022